DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received December 23, 2020.  Claims 7, 13 and 20 have been canceled. Claims 1, 5, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-6, 8-12, 14-19 and 21-23 are pending and addressed below.

	Response to Amendment/Arguments
         Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claimed subject matter does not constitute a mental process.  Specifically applicant argues that the “detecting…a presence of a consumer within a merchant facility” is not a process that can be performed in the mind.  The examiner respectfully disagrees.   The detecting function/step mimics mental processes of observation.  For example but for the recitation of “computer based system” …”based …on…proximity of …web client…to a location beacon”, nothing in the limitation precludes the step from encompassing a human standing where the customer proximity within the merchant facility could be mentally observed. The rejection is maintained.
In the remarks applicant argues that the claimed limitations recite a technological improvement.  Applicant states that the recitation “detecting …a presence of 
Claim Rejections - 35 USC § 102/103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Interpretation
In light of the specification (para 0024), the preauthorization code to be any of “a QR-code, barcode, alphanumeric code, or any other suitable type of information (token) capable of indicating approval for facilitating a transaction between the consumer and the merchant. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-19 and 21-23 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-6 and 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to detecting a customer within a proximity, receiving data, performing pre-authorization using estimated transaction amount,  transmitting preauthorization code, receiving pre-authorization code, determining code associated with transaction, transmitting authorization response to merchant.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system to transmit authorization codes.  For example, but for the
“by a computer-based system” language, the claim encompasses a mental process such as “detecting …a presence of a consumer within a merchant facility” nothing in the limitation precludes the step from encompassing a human standing where the customer proximity within the merchant facility could be mentally observed. This is equally true with respect to “receiving data signifying that consumer intends to complete a transaction” and “receiving preauthorization code” mimics mental process of observation.  The limitations “performing preauthorization process using estimated transaction amount to determine transaction qualifies” and “determining that preauthorization code is associated with the transaction” mimics mental processes of analysis and decision.   These steps recite steps that can easily be performed in the human mind as mental processes because the steps of detect customer, receive data/code and determining code associated with transaction and determining transaction qualifies, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward authorizing a transaction which is a concept of the sub-category sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a steps performed “by a computer-based system” to (1) detecting a presence of a consumer within merchant facility- directed toward a common business practice (2) receiving transaction information- insignificant extra solution activity (3) performing a preauthorization process- a common business practice (4) transmitting pre-authorization code- an insignificant extra solution activity and common business practice (5) receiving pre-authorization code- an insignificant extra solution activity and common business practice (6) determining pre-authorization code associated with transaction- a common business practice (7) transmitting authorization response- an insignificant extra solution activity and common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  With respect to the limitations “by a computer-based system” performing the steps, the computer based system merely automates the recited steps.  The computer bases system operates in its ordinary capacity and does not use the judicial exception in a manner that imposes meaningful limits upon the abstract idea.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means within a computer environment.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts the combination of limitations 1-3 is directed toward using proximity information, transaction information and performing an authentication process- a common business practice.  The limitations of 4-5 is directed toward transmitting and receiving pre-authorization code and determining pre-authorization code associated with transaction which a common business practice.  The combination of limitations 1-3 and 4-5 is directed is collecting data for use in authorization and transmitting authorization code for transactions.  The computer based system is recited at a high level of generality and merely automates the steps recited, therefore, acting as a generic computer to perform the abstract idea identified.  The computer based system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of authenticating users based on transaction data, consumer proximity and authentication code which is a process directed toward a business practice.    The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to authenticate a user and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea includes a “computer-based system”–is purely functional and generic.  Nearly computer based system is capable of performing the steps of “detecting”, “receiving”, “performing”, “transmitting”, “receiving”, “determining” and “transmitting” required by the method claims . . . As a result, the computer based-system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)   Absent a possible narrower construction of the terms “detecting”, “receiving”, “performing” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
In para 0011 the specification discloses “the steps recited in any of the method or process descriptions may be executed in any order and are not limited to the order presented. Moreover, any of the functions or steps may be outsourced to or performed by one or more third parties. Furthermore, any reference to singular includes plural embodiments, and any reference to more than one component may include a singular embodiment.” 
In para 0025 the specification discloses “mobile device may transmit the preauthorization code to the merchant POS via NFC or Bluetooth®; the consumer may type the preauthorization code into the merchant POS, or the consumer's mobile device may transmit the preauthorization code to the merchant POS by any other suitable method “
In para 0040, the specification discloses basic generic computer elements with an operating system with various conventional software.  In para 0074, the specification discloses “Middleware may include any hardware and/or software suitably configured to facilitate communications and/or process transactions between disparate computing systems. Middleware components are commercially available and known in the art. Middleware may be implemented through commercially available hardware and/or software, through custom hardware and/or software components, or through a combination thereof “ 
In para 0076, where the specification discloses the system may employ any number of conventional techniques for data transmission, signaling, data processing, network control, and the like.  
See also para 0037, para 0041, para 0050, para 0052, para 0055, para 0061
Accordingly the specification makes clear that generic computer components and well known technical processes are applied to perform the identified abstract idea. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 and 21 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a notification to a customer – insignificant extra solution activity to transmit data.  Dependent claim 3 is directed toward receiving data- an insignificant extra solution activity.  Dependent claim 4 is directed toward providing verification instructions to the merchant- a common business practice.  Dependent claim 5 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 6 is directed toward a pre-authorization code- common business practice.   Dependent claim 21 is directed toward determining an amount, determining transaction qualifies- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-6 and 21 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-12, 14 and 22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory tangible computer readable storage medium article of manufacture, as in independent Claim 8 and the dependent claims. Such articles of manufacture fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include an article of manufacture including a non-transitory tangible computer readable medium having instructions stored–is purely functional and generic.   The instructions causing a computer-based system to execute the instructions claimed.  Nearly every computer based system is capable of performing the basic computer instructions claimed- As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Manufacture claim 8 instructions corresponds to method steps of claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-12, 14 and 22 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward a notification to a customer – insignificant extra solution activity to transmit data.  Dependent claim 10 is directed toward receiving data- an insignificant extra solution activity.  Dependent claim 11 is directed toward providing verification instructions to the merchant- a common business practice.  Dependent claim 12 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 14 is directed toward a pre-authorization code and authorization process- common business practice.   Dependent claim 22 is directed toward determining an amount, determining transaction qualifies- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-12, 14 and 22 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-19 and 23:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such articles of manufacture fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 15 functions corresponds to method steps of claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 15 functions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a processor, a tangible, non-transitory memory having instructions executed by the process to perform the functions corresponding to the steps of claim 1.   The recited hardware and other computer elements are purely functional and generic.  Nearly every computer system is capable of performing the basic computer instructions claimed- As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 15 processor executed instructions corresponds to method steps of claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-19 and 23 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward a notification to a customer – insignificant extra solution activity to transmit data.  Dependent claim 17 is directed toward receiving data- an insignificant extra solution activity.  Dependent claim 18 is directed toward providing verification instructions to the merchant- a common business practice.  Dependent claim 19 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 23 is directed toward determining an amount, determining transaction qualifies- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-19 and 23 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 21; Claims 8, 10 and 22; Claims 15, 17 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd).
In reference to Claim 1:
(Currently Amended) A method ((Lloyd) in at least Abstract) comprising:
detecting, by a computer-based system, a presence of a consumer within a merchant facility of a merchant based at least in part on a proximity of a web client to a location beacon ((Lloyd) in at least Abstract; para 0003, para 0044 wherein the prior art teaches that utilizing beacons for detecting locations is typical and well known “data received from the user device, by utilizing beacons and other transmitter devices…determining the location of the user with a certain precision. For example, the location of a user device may be determined and compared to the location of the merchant associated with the transaction” para 0096 wherein the prior art teaches “the one or more applications configured for non-intrusive geo location determination are operatively connected to the Global Positioning Systems (GPS), other location determining systems, sensors monitoring the parameters of the user device, sensors monitoring the physical parameters of the user and the like, associated with the at least one user device”.) ;
receiving, by the computer-based system, data signifying that the consumer intends to complete a transaction with the merchant, the data comprising an estimated [range] transaction amount ((Lloyd) in at least para 0011-0012, para 0060, , para 0066, para 0111 wherein the prior art teaches “system may determine that the payment credential…is not applicable …based on determining…account associated with payment instrument is designated for only …maximum transaction amount C, lesser than amount A, for a predetermined time period and frequency of use…”, para 0131 wherein the prior art teaches “determine that the …amount of …transaction is within the first range….”) ;
performing, by the computer-based system, a preauthorization process using the estimated transaction amount to determine that the transaction qualifies to be authorized ((Lloyd) in at least para 0011-0012, para 0044 wherein the prior art teaches “determining validity of transaction and the like, either in real-time (or near real time) or at a predetermined settlement date”, para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions”, para 0090, para 0111-0112, para 0117, para 0131);
transmitting, by the computer-based system, a preauthorization code [token] to a mobile device of the consumer ((Lloyd) in at least para 0069);
receiving, by the computer-based system, the preauthorization code [token] from a merchant system for the transaction ((Lloyd) in at least para 0069, para 0072-0073);
determining, by the computer-based system, that the preauthorization code [token] is associated with the transaction ((Lloyd) in at least para 0069-0070, para 0072-0073); and
transmitting, by the computer-based system, an authorization response to the merchant system ((Lloyd) in at least para 0070, para 0074).
In reference to Claim 3:
Lloyd teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the receiving the data signifying that the consumer is within the merchant facility comprises at least one of receiving the data from the consumer entering the data into an application on the mobile device, receiving the data from the mobile device of the consumer transmitting a global positioning signal, receiving the data from a beacon, satellite or cellular tower, receiving the data from the merchant system of the merchant, or receiving the data from calendar entries in the mobile device ((Lloyd) in at least para 0044, para 0058, para 0096-0097, para 0100).
In reference to Claim 5:
Lloyd teaches:
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
wherein the merchant system includes a point of sale (POS) terminal that accepts the preauthorization code via nearfield communication. ((Lloyd) in at least para 0041, para 0046, para 0107)
In reference to Claim 21:
Lloyd teaches:
(Previously Presented) The method of claim 1, wherein performing, by the computer-based system, the preauthorization process to determine that the transaction qualifies to be authorized  (see rejection of claim 1 above) further comprises:
determining, by the computer-based system, a remaining amount of credit associated with the consumer ((Lloyd) in at least para 0055, para 0095, para 0111); and
determining, by the computer-based system, that the transaction qualifies to be authorized for an amount less than the remaining amount of credit ((Lloyd) in at least para 0111, para 0117, para 0136).
In reference to Claim 8:
Lloyd teaches:
The article of manufacture instructions of claim 8 correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations to perform the operation that correspond to claim 1 include the structure comprising:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations ((Lloyd) in at least para 0003, para 0010, para 0144) comprising:
The processes corresponding to the steps of claim 1. 
Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 10:
Lloyd teaches:
Medium claim 10 instructions corresponds to method claim 3 steps.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 22:
Lloyd teaches:
Medium claim 22 instructions corresponds to method claim 21 steps.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 21.
In reference to Claim 15:
Lloyd teaches:
The system functions of claim 15 correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations to perform the functions that correspond to claim 1 include the structure comprising:
A system ((Lloyd) in at least para 0003, para 0010, para 0144) comprising: 
a processor ((Lloyd) in at least para 0003, para 0010, para 0050); and
a tangible, non-transitory memory configured to communicate with the processor; the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations ((Lloyd) in at least para 0003, para 0010, para 0144) comprising:
The functions of claim 15 corresponding to the steps of claim 1. 
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
Lloyd teaches:
System claim 17 functions corresponds to method claim 3 steps.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 23:
Lloyd teaches:
System claim 23 instructions corresponds to method claim 21 steps.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 as applied to claim 1, claim 9 as applied to claim 8 and claim 16 as applied to claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd) and further in view of US Pub No. 2014/0289833 A1 by Briceno et al. (Briceno)
In reference to Claim 2:
Lloyd teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising 
Lloyd does not explicitly teach:
transmitting, by the computer-based system, a notification to the mobile device of the consumer asking if the consumer intends to complete the transaction with the merchant.
Briceno teaches:
transmitting, by the computer-based system, a notification to the mobile device of the consumer asking if the consumer intends to complete the transaction with the merchant. ((Briceno) in at least para 0385-0386 wherein the prior art teaches “the notification may include a link such as a hyperlink or other type of pointer directing the users of client devices 3601-3602 to an approval service on the relying party.  Upon selection of the link, the users of client devices 3601-3602 may be provided with details of the transaction (e.g., in a Web page or other useful format for providing information)…upon responding to the notifications and reviewing the details of the transaction, the user of the client devices…may confirm the request by performing remote authentication with the relying party (e.g., using the multi-factor authentication techniques described herein) and indicating an approval of the transaction”))o
Both Lloyd and Briceno are directed toward authentication for transactions.  Briceno teaches the motivation of multi-factor authentication and approval of a transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication and approval process of Lloyd to include the authentication and approval process of Briceno since Briceno teaches the motivation of multi-factor authentication and approval of a transaction.  
In reference to Claim 9:
The combination of Lloyd and Briceno discloses the limitations of independent claim 9:
Medium claim 9 instructions corresponds to method claim 2 steps.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 16:
The combination of Lloyd and Briceno discloses the limitations of independent claim 16:
System claim 16 functions corresponds to method claim 2 steps.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
Claim 4 of claim 1 above, Claim 11 of claim 8 above and Claim 18 of claim 15 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd), and further in view of US Pub No. 2014/0040149 A1 by Fiske (Fiske)
In reference to Claim 4:
Lloyd teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising 
Lloyd does not explicitly teach:
providing instructions to the merchant system to skip additional verification steps.
Fiske teaches:
providing instructions to the merchant system to skip additional verification steps.((Fiske) in at least para 0051)
Both Lloyd and Fiske are directed toward transaction authentication processes.  Fiske teaches the motivation of omitting authentication steps as for online authentication the responsibility can be performed by the issuer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication process of Lloyd to include the authentication process of Fiske since Fiske teaches the motivation of omitting authentication steps as for online authentication the responsibility can be performed by the issuer.  
In reference to Claim 11:
The combination of Lloyd and Briceno discloses the limitations of independent claim 11:
Medium claim 11 instructions corresponds to method claim 4 steps.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 18:
The combination of Lloyd and Briceno discloses the limitations of independent claim 18:
System claim 18 instructions corresponds to method claim 4 steps.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4.
Claim 6 of claim 1 above, 12 and 14 of claim 8 above; and Claim 19 of claim 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd), and further in view of US Pub No. 2016/0308980 A1 by Singh et al. (Singh)
In reference to Claim 6:
Lloyd teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
Lloyd does not explicitly teach:
wherein the preauthorization code is a QR code.
Singh teaches:
wherein the preauthorization code is a QR code.((Singh) in at least para 0037)
Both Lloyd and Singh are directed toward preauthorization related to transactions.  Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the pre-authentication process of Lloyd to include the pre-authorization features of Singh since Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.
In reference to Claim 12:
Lloyd teaches:
(Previously Presented) The article of manufacture of claim 8 (see rejection of claim 8 above), 
wherein the merchant system includes a point of sale (POS) terminal that accepts the preauthorization …. ((Lloyd) in at least para 0044 wherein the prior art teaches “determining validity of transaction and the like, either in real-time (or near real time) or at a predetermined settlement date”, para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions”)
Lloyd does not explicitly teach:
preauthorization code
Singh teaches:
wherein the merchant system includes a point of sale (POS) terminal that accepts the preauthorization code .((Singh) in at least para 0037)
Both Lloyd and Singh are directed toward preauthorization related to transactions.  Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the pre-authentication process of Lloyd to include the pre-authorization features of Singh since Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.
In reference to Claim 14:
Lloyd teaches:
(Original) The article of manufacture of claim 8 (see rejection of claim 8 above), further comprising 
Lloyd does not explicitly teach:
approving, by the computer-based system and based on the preauthorization code, the transaction without a consumer signature or verification of a consumer ID.
Singh teaches:
approving, by the computer-based system and based on the preauthorization code, the transaction without a consumer signature or verification of a consumer ID .((Singh) in at least para 0034, para 0037)
Both Lloyd and Singh are directed toward preauthorization related to transactions.  Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the pre-authentication process of Lloyd to include the pre-authorization features of Singh since Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.
In reference to Claim 19:
The combination of Lloyd and Singh discloses the limitations of independent claim 19:
System claim 19 instructions corresponds to manufacture claim 12 instructions.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2011/0106709 A1 by Puura et al is cited for teaching “step 437 includes a value of an IMSI identifier, e.g., read from a SIM card on the UE.  In some embodiments, the IMSI value is included in the buy message sent in step 411, which pre-empts further authentication, so that steps 432, 433, 435 and 437 are omitted…the commercial client reads IMSI for Sim card in the UE 101 and initiates payment by browsing or calling the merchant ecommerce platform 130.”; US Patent No. 9,135,612 B2 by Proctor et al is cited for teaching “User receives a coupon for the restaurant, which is redeemable by others, and received …as a result of proximity based detection”; US Pub No. 2014/0263608 A1 by Rivera et al is cited for teaching “the customer…communicates with the payment processor, which approves the transaction to the phone The phone, in turn, uses the message to generate a token that may be read by the merchant's POS system--either optically (e.g., as a QR code) or as a wireless signal (e.g., by means of near-field communication or NFC).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697
                                                                                                                                                                                                        /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697